By Judge Stanley P. Klein
On May 1, 2000, Complainant Eva Maciel submitted a Petition and Affidavit for Issuance of a Rule to Show Cause (“Petition”) against Defendant John Hofstadter, based upon an alleged violation of the parties’ Separation, Custody, and Property Settlement Agreement, dated August 10, 1996 (“Agreement”). The Petition alleges that Defendant violated the joint legal custody provision of the Agreement by refusing to inform the Complainant as to the status of the children’s custodian accounts.
The joint legal custody provision of the Agreement, however, does not explicitly require Defendant to inform Complainant of the status of the children’s custodian accounts. “Before a person may be held in contempt for violating a court order, the order must be in definite terms as to the duties thereby imposed upon him, and the command must be expressed rather than implied.” Winn v. Winn, 218 Va. 8, 10 (1977); Wilson v. Collins, 27 Va. App. 411, 424 (1998). The process for contempt “lies for disobedience of what is decreed, not for what may be decreed.” Id. Therefore, there is no basis upon which the Court could potentially find Defendant in contempt and the issuance of the requested Rule would be meaningless.
Accordingly, the Petition for Issuance of a Rule to Show Cause is denied.